 In the MatterOf STANDARD OILCOMPANY OFCALIFORNIAandOn,WORKERS INTERNATIONAL UNION ORGANIZING CAMPAIGN,CIOCase No. 21-R-2500.--Decided August 22, 1945Mr. John M. Hall,of Los Angeles, Calif., for the Company.Mr. Lindsay P. Walden,of Fort Worth, Tex., andMr. W. B. Taylor,of El Segundo, Calif., for the Oil Workers.Messrs. Rufus BaileyandArlo D. Poe,of Los Angeles, Calif., forthe Independent.Mr. W. F. McConnell,of Alameda, Calif., for theBoilermakers.Mr. Nick Cordil,of Los Angeles, Calif., for the Carpenters.Mr. Albert Weisbord,of Washington, D. C., for theEngineers.Mr. Herbert Ely,of Los Angeles, Calif., for the Culinary Workers.Mr. C.8. McKinley,of Southgate, Calif., for thePlumbers.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENTOF THE CASEUpon an amended petition duly filed by Oil Workers InternationalUnion Organizing Campaign, CIO, an organizing agency or facilityof Oil Workers International Union, herein called the Oil Workers,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Standard Oil Company of California,El Segundo, California, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Maurice J. Nicoson, Trial Examiner.'Said hearing was held,The Company contends that it was denied an"appropriate"hearing, on the grounds(1) that the Trial Examiner appeared for the Board in the instant case in a dual capacity,interrogating witnesses and also ruling upon the admissibility of evidence and motionspresented to him, and(2) thatMauriceJ.Nicoson,who served as attorney for the BoardInMatter of Standard Oil Company of California,Case No. 21-C-2167, a complaint pro-ceeding more particularly discussed in Section IV, below, served as Trial Examiner in theInstant proceeding and that this factper seconstitutes prejudice against the Company.We find no merit In these contentionsIn complaint hearings,a Board attorney formally presents evidence which bears uponthe commitment of violations charged in the complaintA Trial Examiner,appointed bythe Board,serves in a judicial capacity at the complaint hearing and thereafter incorpo-63 N: L.R. B., No. 73.471 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDat Los Angeles, California, on June 8, 18, and 19, 1945.The Com-pany; the Oil Workers; Independent Union of Petroleum Workers,herein called the Independent; International Union of OperatingEngineers, herein called the Engineers; Culinary Workers and Bar-tenders Union, Local 814, herein called the Culinary Workers; UnitedAssociation of Plumbers and Steamfitters, Local No. 550, A. F. of L.,herein called the Plumbers; Los Angeles District Counsel of Carpen-ters of the United Brotherhood of Carpenters and Joiners of America,herein called the Carpenters; and International Brotherhood of Boiler-makers, Iron Shipbuilders and Helpers, herein called the Boiler-makers,2 appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.During the course of thehearing, and again in its brief, the Company, on numerous grounds,moved to dismiss this proceeding.For reasons set forth below, themotion is denied.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.The Com-pany's motion for oral argument is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYStandardOil Companyof California is engagedin theproduction,refining, transportation,sale, and distribution of petroleum and pe-troleum products.The Company, through itssubsidiaries and affili-ates, owns extensive oil landsthroughout the UnitedStates and foreignrates his rulings,findings, and recommendations in an Intermediate Report,which issues asan official document in the case and constitutespartof the formal record therein.TheBoard itself,upon the entire record,makes the final findings and issues an appropriateorder.In this way, the dual responsibilities resting upon the Board in complaint pro-ceedings are respectively served at the hearing and at each stage of the proceedingsInusual representation proceedings,however, which are merely investigatory in characterand from which no final order issues, a single representative of the Board is all that isnormally required to place in the record facts necessary for the determination of the issues.The "Trial Examiners Statement in It-Cases,"duly served upon the parties,makes clearhis neutral functions and responsibilitiesSince the Board necessarily makes its determi-nation upon the facts adduced,and not upon any other criterion,the identity of the TrialExaminer is a matter of indifference,and the only material questions are (1) whether,through his rulings and general conduct of the hearing,all parties had ample opportunityto present in orderly and suitable manner matters pertinent to the issues and (2)that theentire record fully discloses the evidence required for a proper disposition of the issuesThe duty of the Trial Examiner in representation cases is thus to present a completerecord,upon which the Board,and not the Trial Examiner,may in the first instancedetermine the facts and predicate thereon pertinent conclusionsThe instant record does not disclose that any party to these proceedings was denied anopportunity to introduce evidence pertinent to the issues2 The Boilermakers appeared solely to protect its interest with respect to a contract withthe Company covering certain employees more particularly described below, and not tomake any other contention as to the issues within. STANDARD OIL COMPANY OF CALIFORNIA473'-countries:The Company owns and operates refineries at Richmond,Bakersfield, and El Segundo, California, and, through subsidiaries,operates certain refineries in Texas and in British Columbia, Canada.During the past year the total amount of crude oil run through itsCalifornia refineries, which resulted in the manufacture of many dif-ferent kinds of products, was in excess of 75,000,000 barrels.A sub-stantial portion of the finished products was shipped in interstate,commerce.3We find that the Company is engaged in commerce, within themeaning of the National Labor Relations Act.11.THE ORGANIZATIONS INVOLVEDOilWorkers International Union Organizing Campaign is an or-ganizingfacility or agency of Oil Workers International Union, alabor organization affiliated with the Congress of Industrial Or-,ganizafions, admitting to membership employees of the Company.4Independent Union of Petroleum Workers is an unaffiliated labororganization, admitting to membership employees of the Company.International Union of Operating Engineers, United Association:ofPlumbers and Steamfitters, Local No. 550, Los Angeles District,Counsel of Carpenters of the United Brotherhood of Carpenters andJoiners of America, International Brotherhood of Boilermakers, Iron'Shipbuilders, and Helpers, and Culinary Workers and BartendersUnion, Local 814, are separate labor organizations affiliated with the'American Federation of Labor, each admitting to membership em-ployees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONOn September 29, 1944, the Oil Workers asked the Company forrecognition as bargaining representative of employees of the Com-pany's- El Segundo refinery.On October 12, 1944, the Companyrefused the request. , The Independent, the Plumbers, and the En-gineers at the hearing made conflicting claims to represent employeesat the El 'Segundo plant.A statement prepared by a Field Examiner and other evidenceintroduced at the hearing indicates that the Oil Workers, the Plumb-3For amore complete statement of the Company's operations,seeMatter of StandardOil Company of California,58 N. L R. B 5604The Company contends that the petition should be dismissed in that the facility ofthe Oil Workers, rather than the Oil Workers,per se,filed the instant petition for investi-tion and certification of representativesWe do not agree.The Oil Workers defines,Oil ,Workers International Union Organizing Campaign as a facility or department ofthe International Union, to which is assigned the work of organizing employees for theOilWorkers.,The full name of the Oil Workers, however,will appear on the ballot inany election in which it may participate as a result of the instant petition,in order thatono party may be in doubt of the choices to be made for a bargaining representative therein. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDers,and the Culinary Workers represent substantial numbers ofemployees in their: respectively proposed bargaining units.5We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITUnder integrated management at San Francisco, the Companyoperates within the State of California three refineries, -located atEl Segundo, Richmond, and Bakersfield, respectively.Each refineryfunctions under a plant manager and is capable of producing certain,if not all, products made by the Company. Employees at the severalrefineries have like skills.The El Segundo refinery is approximately450 miles distant from the Richmond refinery, and approximately150 miles distant from the Bakersfield refinery.The Oil Workers,the petitioner herein, contends that employees at the El Segundo6The Oil Workers submitted an affidavit of its representative,alleging that,among theemployees in its proposed unit of approximately 1,200 employees,the Oil Workers had 513members in good standingThe Independent submittedan affidavitof its secretary,allegingthat,among employeesin its proposed unit, the Independent had 154 members in good standing.The recorddoes not disclose the number of employees therein.The Plumberssubmitted,prior to the hearing,17 authorization cards in its estimatedunit of 80 employees and, during the course of the hearing,68 additional cards.The Engineers submitted 151 authorization cards, indicating its general organizationamong the Company's employees.The CulinaryWorkers submittedat thehearingevidencethat it represented 3 employeesin its proposedunit of 15employees,and was granted permissionby theTrial Examinerto submit additional authorization cards before the closeof thehearingSix additionalcards were in fact presented to the Trial Examinerafter theclose of the hearing and, forthis reason, forwarded to the Board at Washington, D. C , with a motion dulyserved uponthe partiesfor the proper considerationof these cards withreference to the issues in thisproceedingThe Company, subject toitsgeneral objection noted below,and the OilWorkers agreed to thereceptionof these cardsas evidenceof the extentof organizationof the CulinaryWorkers, and no other partyhas raisedany objectionto this procedure.We hereby grant the motion of the Culinary Workers, and we order that the6 additionalcards be, and are,hereby made part of the official recordin thisproceedingThe Carpentersoffered nocardsor other evidenceto indicateits organizational effortsamong employees in anydefined unitThe Companycontendsthat the Oil Workersdoes not presently show a sufficient interestamong employeesin itsproposed unit to justifyan election.We do not agree.We havefrequently stated that what constitutesa sufficient interestto justifyan election dependsupon the surrounding circumstances at any given time.We consider among the factorscontributingto the sufficiency of theshowing madeby a petitioninglabor organizationunfair laborpractices committed by the employer involvedand, even more specifically,the refusal of the employer to comply with the Board's order to cease and desist from thesame and totake the requiredremedial steps to effectuate the policiesof the Act.Wefound in recent complaint proceedings,more specificallynoted below,that the Companyhad committedunfair laborpractices, and the Companyhas refused to comply with ourorder regarding the same.As we have frequentlystated, authorization or membershipcardsare required by the Boardas an administrativeprecautionThey do notserve asproof of the precise number of employees who desire to be represented by a labor organiza-tion,but they do provide a reasonable safeguard against the indiscriminate use of Boardproceedings by labor organizations having little or no following among employees in unitsclaimed to be appropriateThus, in view of the limited purpose ofthe FieldExaminer'sstatement,we do not permit any partiesto challengeits truth.See.,bfatter ofLalance<&Grosjean ManufacturingCo.,63 N L. R.B. 130;Matter'ofH.01.Hill Stores, Inc.,39N. L. R. B. 874. STANDARD OIL COMPANY OF CALIFORNIA475refinery constitute an appropriate bargaining unit apart from em-ployees at the other refineries.The Company and the Independent,however, contend that employees at the El Segundo refinery do notconstitute an appropriate separate unit."On March 8, 1938, the Board, inHatter of Standard Oil Companyof California,Case No. R-265, dismissed a prior petition for investiga-tion and certification of representatives of employees of the Companyfiled by the Oil Workers, on the ground that, in view of the historyof collective bargaining between the Company and its employees ona system-wide basis through Standard Employees Association, hereincalled the S. E. A., their recognized bargaining representative, a unitlimited to employees at the El Segundo refinery was not an appro-priate bargaining unitsOn June 7, 1943, the Board, upon charges duly filed, issued a com-plaint against the Company inMatter of Standard Oil Company ofCalifornia,Case No. 21-C-2167, alleging,inter alia,that the Com-pany had dominated and controlled the S. E. A. in violation of Section8 (1) and (2) of the Act.On September 4, 1944, while the complaint proceeding was pendingdecision, the Board issued a Decision and Direction of Elections inMatter of Standard Oil Company of California,Cases Nos. 20-R-1079and 20-R-1109, finding that employees at the Company's Richmondrefinery might constitute an appropriate bargaining unit apart fromemployees at the other refineries or might be a part of a system-wide.unit, and ordered elections in three separate voting groups (a) amongtion and maintenance employees at the Richmond refinery, deferringany finding as to the scope of the unit or units appropriate for suchemployees until the results of the elections should be disclosed.'The Board specifically provided that any certification that it shouldthereafter issue in the representation proceedings would be madesubject to its findings in the complaint proceedings then pending.On November 13, 19447 the Board issued Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order in Case 21-C-2167,the complaint proceeding noted above, containing,inter alia,a findingthat the S. E. A. was a company-dominated labor organization andordering that the Company withdraw all recognition from the S. E. A.and disestablish it as the bargaining representative of any of theCompany's employees.On November 18, 1944, the Board issued a Supplemental Decisionand Certification of Representatives in the consolidated representa-tion cases, noted above, in which it found that electrical employees atthe Richmond refinery constitute an appropriate unit and certifiede SeeMatter of Standard Oil Company of California, 5N. L. R B. 750See footnote 3, above. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers as their bargainingrepresentative.The Board further found that a majority of machin-ists at the Richmond factory had selected International AssociationofMachinists as their bargaining representative and provided thatthis organization should bargain for them in a unit including othermachinists for whom the same organization was bargaining repre-sentative.Although the S. E. A. received a majority of votes castin the residual production and maintenance group, the Board, in viewof the proposed findings and order outstanding in the complaint case,made no finding with respect to the unit appropriate for these em-ployees, pending the issuance of its final determination respecting thelegality of the S. E. A.On May 19, 1945, however, the Board issueditsDecision and Order in Case No. 21-C-2167, finding,inter alia,that the S. E. A. was a company-dominated organization and orderingthe Company to disestablish the S. E. A. as bargaining representativeof the Company's employees."Thereafter, the Board took no furtheraction with respect to the unit appropriate for production and main-tenance employees in the residual group at the Richmond plant.9Thus, in 1938 we found that, under all the circumstances then pres-ent, a unit limited to the El Segundo refinery was not an appropriateunit for the Company's employees.The Company alleges that exceptfor normal growth in its facilities, there has been no substantialchange in the operation of its business since that time and contendsthat, under these circumstances, a unit limited to employees of theEl Segundo refinery is not an appropriate unit at this time.We donot agree.In 1944 in the face of charges of unfair labor practicesand the claims of several labor organizations to represent differentgroups of skilled, semi-skilled, and unskilled employees, we found thatemployees at the Richmond plant might function either as a separateunit or part of the system-wide unit.At the present time there is nolegitimate labor organization which purports to represent a substan-tial number of the Company's production and maintenance employees8 SeeMatter of Standard Oil Company of California,61 N L R B 1251.`8 Petitions for enforcement and review,respectively, of the Board's order inthe com-plaint proceedings are presently pending hearing in the Fifth Circuit.The Company,inter alia,contendsthat theinvestigation of the instant petition during the pendency ofthese appellateproceedings jeopardizescontractrights to which it is entitled as the em-ployer ofthe employees herein concernedThe Companythus contends that the S. E A asthe recognized bargainingagent ofits employees and partyto a contracton their behalf isa necessaryparty to theseproceedingsWe do not agreeWe have frequently held thatthe choiceof a bargainingrepresentative by employees in an appropriate unit is not theimmediate concern of their employer.Having found the S E A tobe a company-domi-nated organization,and having abrogated its contract with the Company and ordered theCompany no longer to recognize the S.E A as bargaining representative of its employees,we will not permit the S E A to intervene in this proceeding or to participate in theelections which we shalldirectAny certificationof representatives which we may issueas a result of the instant petition may, however,upon appropriate motion, be vacated ifour findings respectingthe legality of the S E Abe set aside by a court of competentjurisdiction.SeeMatterof New Idea,Inc,25 N.L. R. B 265, andMatter of BaltimoreTransit Company,The Baltimore Coach Co.,59 N L. R B. 159. STANDARD OIL COMPANY OF CALIFORNIA477in a system-wide unit.Since no such labor organization has filed apetition for a unit on a system-wide basis and employees at this refineryconstitute a well identified sector of the Company's working force, andsince the Oil Workers has limited its present organizational efforts toemployees at the El Segundo refinery, we find that a unit limited toemployees at the El Segundo refinery constitutes an appropriate unitfor the purposes of collective bargaining."'Any such unit which mayresult from our investigation of the instant petition, however,,shallnot preclude a later determination as to the broader scope of a bargain-ing unit for the Company's employees upon a petition subsequentlyfiled.The several labor organizations herein involved seek to representemployees in the manufacturing division of the Company's opera-tions at the El Segundo refinery and to exclude employees in certainother administrative divisions of the Company's operations, such asthemotor transport division, the purchase and stores department,and the administration building.The manufacturing department,the largest of the administrative departments, includes employeescommonly known as production and maintenance employees. Theirwork is under the general supervision of the general manager of themanufacturing department at San Francisco, but under the immedi-ate direction of the plant manager at El Segundo. Employees in themanufacturing department include technical and professional em-ployees, whoare rated as "unclassified" employees, and ordinary pro-duction and maintenance employees, rated by the Companyas "clas-sified" employees, but more commonly known as hourly paid em-ployees.The Oil Workers contends that all classified production and main-tenance employees at the Company's El Segundo refinery, includingemployees of the California Research Corporation, but excluding alloffice and clerical employees, telephone operators, cafeteria employ-ees, office janitors, photo reproduction employees, militarized guards,technical, professional, and administrative employees,l" foremen op-erators A and C and job foremen B, characterized as shift foremen,the main pump house oil dispatcher, all employees for whom theBoilermakers presently bargains under contract, and other employees10 Cfutter of Pacific Gas and Electric Company, 40 NL. R. B. 591."The employees in these work categories proposed by the Oil workers for exclusionfrom the unit are employees not generally classed as refinery production employees,and areusually excluded from units of production and maintenance refinery workers.The S. E. A.included in its bargaining unit all or most of these categories, but since we have found theS E A a company-dominated organization, we give little weight to the type of bargainingunit it fosteredIt is further against our established practice to include in productionand maintenance units militarized guards and technical and office employees.All clericalemployees of the Company are subject to common office supervision and are frequentlyInterchanged,and all employees in the administration building are physically separatedfrom refinery workers. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the marketing department,in the building operations departmentand at the San Pedro Terminal.The Independent would include inthe production and maintenance unit employees at the San PedroTerminal and would place employees of the California ResearchCorporation in a separate bargaining unit apart from other produc-tion and maintenance employees.The Engineers takes no positionas to employees at the San Pedro Terminal or employees of the.Cali-fornia Research Corporation.The Plumbers seeks a unit of all pipefitters and their helpers,lead burners,instrument men, and weldersworking in the pipe-fitting department at the El Segundo "refinerydoing maintenance and construction work and fabricating work fromblueprints and sketches,but excluding all employees included in theBoilermakers'contract.l2The Culinary Workers confines its interestto cafeteria employees at the refinery13TheOilWorkers would ex-clude cafeteria workers from its production and maintenance unit;the Independent would include them.The Company bargains with the Boilermakers for employees withinits craft jurisdiction at the El Segundo refinery and with othercraft organizations,with respect to employees subject to their respec-tive jurisdictions,at other refineries of the Company.Nye found inthe prior representation proceeding affecting the Company'sRich-mond employees 14 that no single type of unit has been adopted inthe oil industry in California.For this reason,in view of the sev-eral contentions of the,labor organizations,parties hereto, the scopeof their organization among the Company's employees,and the bar-gaining on a craft basis at other refineries,we shall hold separateelections among employees in the three groups of employees pro-posed as separate bargaining units, and we shall make our final de-termination of the appropriate unit or units for the employees con-cerned when the results of the election shall have been disclosed.,'We shall include in one voting group all cafeteria workers at theEl Segundo refinery, excluding supervisory employees,in accordancewith our usual definition of that term.The Culinary Workers andthe Independent are the only labor organizations claiming to repre-sent these employees,and we_shall provide that they may participatein the election to be held among cafeteria workers.12The record discloses that welders are' included in the Boilermakers'contract.ThePlumbers does not desire to include in its unit any welders covered therein.13The Company opened its cafeteria to employees generally on June 19,1945, the dayon which the hearing closed.Employees working therein fall within work categoriesusually found in cafeterias.14 SeeMatter of Standard Oil Company of California,58 N. L R. B. 560, noted in foot-note 3,above.15The Carpenters proposed no clearly defined unit and, as noted in footnote 5, above,offered no proof of its representation among the Company's employees.Under these cir-cumstances,we shall not attempt to carve out from the residual voting group employeessubject to the Carpenters'craft jurisdiction. STANDARD OIL COMPANY OF CALIFORNIA479We shall include in a second voting group all pipe fitters and pipe-fitters' helpers, lead burners, and instrument men, and welders workingin the pipe-fitting department and doing maintenance and construc-tion work and fabricating work from blueprints and sketches, ex-cluding supervisory employees and all employees presently repre-sented by the Boilermakers.The Oil Workers, the Independent, andthe Plumbers each claims to represent these employees, and we shallprovide that these three labor organizations may participate in theelection among them.We shall include in a third residual group production and mainte-nance employees.The labor organizations interested in representingthese employees generally agree with respect to the categories ofemployees proposed for inclusion by the Oil Workers. The OilWorkers and the Independent disagree, however, with respect to theinclusion of employees of the California Research Corporation andemployees at the San Pedro Terminal.California Research Corporation is a wholly owned subsidiary ofthe Company and is engaged in testing equipment and in generalresearch.The division of this subsidiary at the El Segundo plantworks closely with the manufacturing department.and ordinary pro-duction and maintenance workers who carry out the plans of thehighly trained professional and technical employees, who direct thework, are sometimes interchanged with ordinary refinery workers.We included employees in the California Research Corporation work-ing at the Richmond plant in the three voting groups of employeesat that plant and we included certain craft employees of CaliforniaResearch Corporation in appropriate craft units with employees ofthe Company at the Richmond refinery.The inclusion of employeesof the California Research Corporation working at the El Segundoplant in a unit with production and maintenance employees of theCompany at that refinery appears not inappropriate.On July 26,1945, however, a new petition for investigation and certification ofrepresentatives in Case No. 21-R-2988 was filed by the Independent,alleging that employees of California Research Corporation in asystem-wide group constitute an appropriate unit apart from em-ployees at the Company's refineries.Pending our investigation ofthis petition, we shall make no finding with respect to the unit orunits appropriate for employees of California Research Corporation,reserving our decision with respect to the inclusion of any such em-ployees in the unit covering employees in the El Segundo refineryuntilwe have fully considered the new petition.We will excludeemployees of California Research Corporation from the voting groupof production and maintenance employees at the El Segundo refinery.The San Pedro Terminal is a department of the manufacturingdivision at the El Segundo refinery, although located some 18 miles 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistant from the refinery proper.From 45 to 50 production andmaintenance employees working under a foreman and assistant fore-man, subject to the supervision of the manager at the El Segundorefinery, perform at the San Pedro Terminal substantially the sametype of work as that performed by production and maintenance em-ployees at the refinery.There are also employed at the San PedroTerminal 5 or 6 employees working in the marine department whohave no direct concern with the operational work of the manufac-turing division.We will include production and maintenance em-ployees of the manufacturing department at the San Pedro Terminalin the same voting group with such employees at the El Segundorefinery.With respect to the proper placement of shift foremen, the par-tiesdisagree.The Oil Workers contends that shift foremen aresupervisory employees and should therefore be excluded, as such,from any bargaining unit for employeesof the Company.ThePlumbers would include shift foremen in its proposed unit. In theelections held among production and maintenance employees in theRichmond plant, we included foremen described as foremen oper-ators A, B, and C, known as "shift" foremen, on the ground thatthese employees at the Richmond refinery had no effective power tomake recommendations affecting the status of employees under them.The instant record, however, shows that shift foremen at the ElSegundo refinery make merit increases and that their recommenda-tions have weight to affect the status of employees working underthem.Under these circumstances,we shall exclude shift foremenfrom voting in the elections which we shall direct.We shall include in the third residual voting group all classifiedproduction and maintenance employees in the manufacturing depart-ment at the Company's El Segundo refinery, including employees atthe San Pedro Terminal, but excluding employees of the CaliforniaResearch Corporation, all office and clerical employees, telephone'oper-ators,office janitors, photo reproduction employees,militarizedguards, technical, professional, and administrative employees, all em-ployees represented by the Boilermakers, employees in the marketingdepartment and employees in building operations department, fore-men operators A and C and job foremen B, commonly known as shiftforemen, the main pump house oil dispatcher, all cafeteria employees,all pipe fitters and pipe-fitters' helpers, lead burners, instrument men,and welders working in the pipe-fitting department and doing mainte-nance and construction work and fabricating work from blueprintsand sketches, and all other supervisory employees.We will providethat the Oil Workers, the Engineers, and the Independent, all of whomclaim to represent these employees, participate in the election amongthis residual group. STANDARD OIL COMPANY OF CALIFORNIAV.THE DETERMINATION OF REPRESENTATIVES481As noted above, we find that the questions concerning representa-tion which have arisen may best be resolved by separate elections bysecret ballot.At its El Segundo refinery the Company employs school boys orminorsto work during the summer vacation in tasks suited to theirstrength and experience.In general, these employees do not operateequipment, but serve as helpers in various departments.Most of theseemployees return to school, when the fall term opens, but some ofthem remain and become permanent employees.The Oil Workerswould exclude the minors from its proposed bargaining unit.Sincethe summer is now far advanced, it appears that minors who intendto terminate their employment and return to school in the fall havelittle interest in their employment status at the refinery and can bereadily identified.Those whoremain inthe refinery will of courseshare employment interests with other employees.We will make nodistinction between minors doing temporary work and employees doingpermanent work, so far as the scope of any unit is concerned.Wewill, however, provide that minors or school boys working during thesummerwho do not intend to remain at the refinery on the openingof school in the fall shall be ineligible to vote in the elections.The Engineers contends that no election should be held among em-ployees at the El Segundo refinery until the force and effect of theCompany's unfair labor practices have been dissipated.As notedabove, the Company has refused to comply with our order in Case No.21-C-2167.Union organization has, however, progressed in spite ofthe Company's unfair labor practices. Since a substantial number ofemployees at the El Segundo refinery has indicated a desire for collec-tive bargaining, we will not delay the elections until the Companymay see fit to comply with our order.The Company contends that if any election is to be held at this timeemployees in the armed services for whom it has current addressesshould be permitted to vote by mail.At the hearing, the Oil Workersstated that it had no objection to their participation in the election.We desire that all employees who fall within the description of thevoting groups have an opportunity to vote so far as it may be practi-cable.We shall provide that employees in the armed services whopresent themselves at the polls may vote in the elections.For reasonswhich we have set forth in a prior decision, we will make no provisionthat employees in the armed services may vote by mail.1eEmployeeson military leave, as the Company contends, retain their status asemployees.We see, however, no reason to delay the elections until10 SeeMatter ofAlineSafety Appliances Company,55 N L.R B. 1190 482DECISIONSOF NATIONAL LABORRELATIONS BOARDtheir return and thus postpone the opportunity of employees presentlyatwork in the refinery to designate a bargaining representative.When it is demonstrated that servicemen have returned to their em-ployment with the Company in numbers sufficient to comprise a sub-stantial percentage of employees in any appropriate unit in which wehave certified a collective bargaining representative, a new petitionfor investigation and certification of representatives may be filed withthe Board, thus enabling employees presently in the armed services toaffirm or change the bargaining representative selected in their-absence.Those eligible to vote in the separate elections which we shall nowdirect shall be all employees in the respective voting groups describedin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of the issuance of this Decision andDirection of Elections, subject to the limitations and additions setforth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard Oil Com-pany of California, El Segundo, California, separate elections bysecret ballot shall be conducted as early as possible,but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article 111, Sections 10 and 11, of said Rules and Regu-lations, among employees in the three groups described below, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarilylaid off, andincludingemployeesUnited States who present themselves in person at the polls, but ex-cluding school boys and minors who are working during the summervacation and expect to terminate their employment and return toschool when it opens in the fall and employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the elections :(1)All cafeteria employees at the El Segundo refinery, excludingall supervisory employees with authority to hire,-promote,discharge,discipline,or otherwise effect changes in the status of employees, or STANDARD OIL COMPANY OF CALIFORNIA483effectively recommend such action, to determine whether they desire tobe represented by Culinary Workers and Bartenders Union, Local814, or by Independent Union of Petroleum Workers, for the purposesof collective bargaining, or by neither;(2)All pipe fitters and pipe-fitters' helpers, lead burners, instru-ment men, and welders at the El Segundo refinery, who are workingin the pipe-fitting department doing maintenance and constructionwork and fabricating work from blueprints and sketches, excludingall employees represented by International Brotherhood of Boiler-makers, Iron Shipbuilders, Welders and Helpers of America, shiftforemen, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, to determinewhether they desire to be represented by United Association ofPlumbers and Steamfitters, or by Oil Workers International Union,or by Independent Union of Petroleum Workers, or by none; and(3)All classified production and maintenance employees in themanufacturing department at the Company's El Segundo refinery,including employees at the San Pedro Terminal, but excluding em-ployees of the California Research Corporation, office and clericalemployees, telephone operators, office janitors, photo reproductionemployees, militarized guards, technical, professional, and adminis-trative employees, all employees represented by International Broth-erhood of Boilermakers, Iron Shipbuilders, Welders, and Helpers ofAmerica, employees in the marketing department and employees inthe building operations department, foremen operators A and C andjob foremen B, commonly known as shift foremen, all cafeteria em-ployees, all pipe fitters and pipe-fitters' helpers, lead burners, instru-ment men, and welders working in the pipe-fitting department anddoing maintenance and construction work and fabricating work fromblueprints and sketches, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, to determine whether they desire to be represented. by OilWorkers International Union, or by Independent Union of PetroleumWorkers, or by International Union of Operating Engineers, for thepurposes of collective bargaining, or by none.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Elections.[See,infra,63 N. L. R. B. 889, for Supplemental Decision andAmended Direction of Elections.]662514-46-vol 63-32